Case: 13-41041      Document: 00512766494         Page: 1    Date Filed: 09/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-41041
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 12, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE GARZA, JR.,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:12-CR-999-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Garza, Jr., appeals from his conviction and sentence following the
entry of his guilty plea to (1) possession with intent to distribute more than
500 grams of methamphetamine and (2) conspiracy to do the same. He argues
that the judgment against him should be reversed because the district court
violated Federal Rule of Civil Procedure 11 by impermissibly interfering with
the plea negotiations.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-41041    Document: 00512766494    Page: 2   Date Filed: 09/12/2014


                                No. 13-41041

      Generally, we review an allegation of a Rule 11 violation for harmless
error. United States v. Hemphill, 748 F.3d 666, 672 (5th Cir. 2014). Garza did
not preserve the error by raising this contention in the district court. See
United States v. Davila, 133 S. Ct. 2139, 2150 (2013). We review unpreserved
issues for plain error only. See id.; United States v. Pena, 720 F.3d 561, 573
(5th Cir. 2013).
      The record reveals that the statements of which Garza complains were
made by the district court in the context of ensuring that Garza was
represented by competent counsel and in denying Garza’s request for bond.
The record does not show that the district court interfered with the plea
negotiations. See Hemphill, 748 F.3d at 673-77. Moreover, the rearraignment
transcript indicates that Garza’s guilty plea was knowing and voluntary. See
Boykin v. Alabama, 395 U.S. 238, 242-44 (1969). Accordingly, Garza has not
demonstrated that the district court committed error, plain or otherwise. See
Puckett v. United States, 556 U.S. 129, 135 (2009); Hemphill, 748 F.3d at 672.
      The judgment of the district court is AFFIRMED.




                                      2